Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 1 of 12 PagelD: 2289

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA,
Criminal No. 19-374 (MAS)

v.
MEMORANDUM OPINION

ANDREW TABLACK.

 

 

SHIPP, District Judge

This matter comes before the Court upon pro se Defendant Andrew Tablack’s
(“Defendant”) Motion for Judgment of Acquittal. (ECF No. 148.) The United States of America
(the “Government”) relied on its prior submissions in opposing Defendant’s Motion. (Trial Tr.
685:3-8.) The Court has carefully considered the parties’ submissions and decides the matter
without oral argument pursuant to Local Civil Rule 78.1, which is applicable to criminal cases
under Local Criminal Rule 1.1. For the reasons set forth herein, Defendant’s Motion is denied.

I. BACKGROUND

A. Charged Offenses

In May 2019, a federal grand jury charged Defendant with manufacturing, distributing, and
possessing a controlled substance analogue, specifically N-(1-phenethylpiperidin-4-yl)-N-
phenylcyclopropanecarboxamide (“cyclopropy! fentanyl”), and with conspiracy to do the same
from around March 2017 to December 20, 2017. (ECF No. 33.) As discussed below, the Controlled
Substance Analogue Enforcement Act of 1986 (the “Analogue Act’) treats “controlled substance
analogues”——substances with chemical structures and pharmacological effects “substantially
similar” to Schedule I or Hf controlled substances—as Schedule I controlled substances when

“intended for human consumption.” 21 U.S.C. §§ 802(32)(A), 813(a).
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 2 of 12 PagelD: 2290

B. Jury Trial

The Court held a six-day jury trial from July 7, 2021 through July 14,2021. (See ECF Nos.
141, 144-47, 151.) The Government called as a witness Defendant’s ex-girlfriend, Yuliya Brady.
During Ms. Brady’s testimony, the Government played a recorded conversation between
Defendant and Ms. Brady in which Defendant discussed his “illegal” activities. (Trial Tr.
52:23-25.) Among other things, Defendant told Ms. Brady that he had ordered a powder from
China to make oxycodone pills using “a simple, little science formula.” (/d. at 58:8-20, 59:1-9.)

The Government also called as a witness Defendant’s alleged co-conspirator, Damon
Jobin. Mr. Jobin described his role in Defendant’s drug operation, which was run from labs set up
inside discrete California locations, including a warehouse. (See id. at 143:14-144:10,
227:16-228:21.) Mr. Jobin testified that Defendant showed him how to make “oxycontin,” which
were blue round pills that Defendant and Mr. Jobin also referred to as “oxy” and “blues.” (Ud. at
199:11-21, 200:5-7, 217:18-22.) To prepare the “mix,” Defendant provided Mr. Jobin with a
written “recipe” that contained measurements for three ingredients: (1) filler; (2) a substance that
Defendant referred to as “diamond”; and (3) blue dye. Ud. at 218:1-11, 222:1-7, 248:1-12.)
Regarding the “diamond,” Defendant instructed Mr. Jobin to wear protective equipment, including
a respirator and gloves, when handling the substance because, otherwise, the substance could kill
him. (d. at 218:10-16.) Once the mix was prepared, Mr. Jobin and Defendant used press machines
to convert the mix into the blue pills. (See id. at 127:1-7, 210:7-211:7, 307:8-15.) Mr. Jobin then
packaged those pills as instructed by Defendant: Mr. Jobin would place pills inside a vacuum-
sealed bag; the vacuum-sealed bag would be placed inside a mylar bag; and the mylar bag would
be placed in a shipping box. (/d. at 150:20-151:8.) As evidenced by text messages, Defendant
instructed Mr. Jobin to prepare packages containing a specific number of pills—ranging in the tens

of thousands—and then mail those packages to specific addresses in several states, including New
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 3 of 12 PagelD: 2291

Jersey. (See id. at 177:17-179:6, 185:8-24, 251:8-253:10.)

In September 2017, the Drug Enforcement Administration intercepted three of Defendant’s
packages in New Jersey. (See id. at 388:11-23.) The Government presented the following
testimony in that regard. DEA Special Agent Steven Miller testified that the intercepted packages
contained mylar bags filled with “thousands of blue pills.”! (/d. at 391:20-23, 392:24-25.)
Regarding the mylar bags, Mr. Miller noted that “smugglers [use them] to confuse and confound
x-ray machines.” Ud. at 391:24-392:2.) DEA Senior Forensic Chemist Noel Vadell testified that
he tested the blue pills and noted that they contained the same logo imprint found on legitimate
oxycodone tablets: A 215. Ud. at 467:6-14.) Mr. Vadell’s test results indicated that the blue pills
contained cyclopropyl fentanyl, a fentanyl analogue. Ud. at 464:10-12.) Finally, the Government
offered evidence that Defendant sold the blue pills on the “dark web’ where, in one posting, he
advertised the blue pills as “Oxycodone 30 milligram pressed with real pure fentanyl 0.8
milligrams which is equal to 100 milligrams oxy as active substance.” Ud. at 615:10-19.)

To address the similarities between cyclopropyl fentanyl and fentanyl, the Government
called as witnesses DEA Drug Science Specialist Dr. Daniel Willenbring, and DEA
Pharmacologist Dr. Teneille Walker. Dr. Willenbring testified that based on his analysis, the
“chemical structure of cyclopropyl fentanyl is substantially similar to the chemical structure of
fentanyl, a Schedule Hl controlled substance.” Ud. at 372:13-20.) Dr. Walker, in turn, testified that

based on her analysis, cyclopropyl fentanyl “has a depressant effect on the central nervous system

 

' After intercepting the packages, the DEA set up a controlled buy with Defendant using Bitcoin,
which ultimately led to Defendant’s arrest. (See Trial Tr. 418:9-22, 441:13-442:20.) Mr. Miller
testified that the tracking numbers found on the packages matched the tracking numbers found in
certain electronic devices later seized from Defendant. (See id. 408:6-24.)

? Mr. Miller testified that the dark web “is a place where illicit goods are bought and sold between
people.” (Trial Tr. 386:20-22.)
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 4 of 12 PagelD: 2292

that is substantially similar to the depressant effects on the central nervous system of fentanyl.”
(Id. at 522:7-8.)

After the Government rested on July 13, 2021, Defendant moved for a judgment of
acquittal. (/d. at 681:11-684:9.) The Court reserved its decision on the Motion. Ud. at 686:6-8.)
Defendant then rested without presenting any evidence of his own. Ud. at 692:4.) The following
day, the jury deliberated and returned a verdict of guilty on both counts.

I. LEGAL STANDARD

Rule 29(a)’ provides that “[a]fter the government closes its evidence .. . , the court on the
defendant’s motion must enter a judgment of acquittal of any offense for which the evidence is
insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). “[W]hen a court reserves decision on
a motion for judgment of acquittal[,] ‘it must decide the motion on the basis of the evidence at the
time the ruling was reserved.’” United States v. Taylor, 559 F, App’x 122, 124 n.2 (3d Cir. 2014)
(quoting Fed. R. Crim. P. 29(b)).

“TA] defendant who asserts that there was insufficient evidence to sustain a conviction
shoulders ‘a very heavy burden.’” United States v. Tiangco, 225 F. Supp. 3d 274, 278-79 (D.N.J.
2016) (quoting United States y. Anderson, 108 F.3d 478, 481 (3d Cir. 1997)). “In ruling on a
motion for judgment of acquittal, the [d]istrict [c]ourt reviews the record ‘in the light most
favorable to the prosecution to determine whether any rational trier of fact could have found proof
of guilt[] beyond a reasonable doubt based on the available evidence.’” United States v. Ollie, 624

_ F. App’x 807, 811 (3d Cir. 2015) (alteration in original) (quoting United States v. Brodie, 403 F.3d
123, 133 (3d Cir. 2005)). “A finding of insufficiency should be confined to cases where the

prosecution’s failure is clear.” Brodie, 403 F.3d at 133 (citation omitted).

 

3 All references to a “Rule” hereinafter refers to the Federal Rules of Criminal Procedure.

4
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 5 of 12 PagelD: 2293

II. DISCUSSION

A. The Indictment Is Sufficient

Although unclear, Defendant appears to seek dismissal of the indictment on the grounds
that: (1) the indictment fails to charge an essential element of the offense; (2) the Analogue Act
contains ambiguous terms; and (3) he “did not know the substance was controlled” during the
relevant period. (See Def.’s Moving Br. 1-4, ECF No. 148.) In a prior opinion, the Court rejected
some of these same arguments. See United States v. Tablack, No. 19-374, 2020 WL 5500382
(D.N.J. Sept. 11, 2020) (finding that the indictment was sufficient). Defendant did not formally
move for reconsideration. Nonetheless, out of an abundance of caution given Defendant’s pro se
status, the Court will address Defendant’s arguments.

“An indictment must contain ‘a plain, concise and definite written statement of the essential
facts constituting the offense charged.’” United States v. Urban, 404 F.3d 754, 771 Gd Cir. 2005)
(quoting Fed. R. Crim. P. 7(c)(1)). An indictment is facially sufficient to warrant a trial on the
merits if it ““(1) contains the elements of the offense intended to be charged, (2) sufficiently apprises
the defendant of what he must be prepared to meet, and (3) allows the defendant to show with
accuracy to what extent he may plead a former acquittal or conviction in the event of a subsequent
prosecution.” United States v. Huet, 665 F.3d 588, 595 (3d Cir. 2012). “[N]Jo greater specificity
than the statutory language is required so long as there is sufficient factual orientation to permit
the defendant to prepare his defense and to invoke double jeopardy ... .” United States v. Rankin,

870 F.2d 109, 112 (3d Cir. 1989).
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 6 of 12 PagelD: 2294

1. Essential Elements

Defendant does not argue that the factual allegations in the indictment are so sparse that he
cannot prepare a defense or invoke double jeopardy. Instead, Defendant reraises an argument
already considered and rejected by this Court: that “[t]he counts fail to charge the unlawful element
by statutory definition in 21 U.S.C. 841(a)(1), ‘a controlled substance.’” (Def.’s Moving Br. 2.)
Once again, the indictment is sufficient because it tracks the language of the statutes which, in
turn, contain the essential elements of the charged offenses. Tablack, 2020 WL 5500382, at *2;
see United States v. Olatunji, 872 F.2d 1161, 1168 (3d Cir. 1989) (“It is generally sufficient that
an indictment set forth the offense in the words of the statute itself, as long as those words []
themselves fully, directly, and expressly, without any uncertainty or ambiguity, set forth all the
elements necessary to constitute the offense intended to be punished’” (quoting United States vy.
Hamling, 418 U.S. 87, 117 (1974))).

2. Ambiguity

Defendant also appears to argue that two elements in the Analogue Act are ambiguous.
(See Def.’s Moving Br. 3-4.) Although Defendant does not directly identify the “two elements,”
Defendant appears to be referring to “controlled substance analogue” and “controlled substance”
because those terms are bolded. (See id.) And although not bolded, Defendant may also be referring
to the “knowledge” element. (See id.) In any event, Defendant’s ambiguity argument is foreclosed
by the very case he relies on in moving for acquittal. In McFadden, “the Supreme Court found the
Analogue Act to be an ‘unambiguous statute.’” United States v. Way, 804 F. App’x 504, 512 (9th
Cir, 2020) (quoting United States v. McFadden, 576 U.S. 186, 187 (2015)). The Supreme Court
also “reasoned that even if the Analogue Act were ambiguous, the statute’s scienter requirement
‘alleviate[s] vagueness concerns.’” Jd. (alteration in original) (quoting McFadden, 576 U.S. at

187). Defendant’s ambiguity argument therefore fails.
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 7 of 12 PagelD: 2295

3. Knowledge

To the extent Defendant argues that the indictment should be dismissed because he “did
not know the substance was controlled,” that argument is misplaced. (Def.’s Moving Br. 3-4.) “An
indictment returned by a legally constituted and unbiased grand jury, ... if valid on its face, is
enough to call for trial of the charge on the merits.” Costello v. United States, 350 U.S. 359, 363
(1956). Here, Defendant has not challenged the make-up of the grand jury nor alleged that any of
its members were biased. And as discussed above, the indictment is legally sufficient. Thus,
Defendant’s “lack of knowledge” argument is more appropriately addressed below as part of his
apparent argument that the Government failed to present sufficient evidence to sustain a
conviction. See United States v. DeLaurentis, 230 F.3d 659, 661 (3d Cir. 2000) (Rule 12(b)(2)
“authorizes dismissal of an indictment if its allegations do not suffice to charge an offense, but
such dismissals may not be predicated upon the insufficiency of the evidence to prove the
indictment’s charges’).

B. The Government’s Evidence is Sufficient

Defendant’s defense theory is essentially that he cannot be prosecuted for a controlled
substance offense because (1) cyclopropyl fentanyl was only scheduled as a controlled substance
after he was arrested for the alleged criminal conduct and thus (2) he could not have known that
cyclopropyl! fentany! was a controlled substance during the period charged in the indictment. (See
Def.’s Moving Br. 5-6.) This reasoning is flawed.

“The Analogue Act facilitates the regulation of new drugs which, though not currently
outlawed, exhibit substantial similarities to a controlled substance found in either Schedule I or
Il.” United States v. Giggey, 867 F.3d 236, 241 (Ist Cir. 2017) (citations omitted). In other words,
“the Analogue Act picks up where the [Controlled Substances Act of 1970 (‘CSA’)] leaves off,

forbidding the possession and distribution of substances analogous to those listed in the CSA.”
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 8 of 12 PagelD: 2296

United States v. Makkar, 810 F.3d 1139, 1142 (10th Cir. 2015). Thus, it is of no moment that
cyclopropyl fentanyl! was not formally listed as a scheduled controlled substance until January 4,
2018, shortly after Defendant’s arrest. See Schedules of Controlled Substances: Temporary
Placement of Cyclopropyl Fentanyl in Schedule I, 83 Fed. Reg. 469-72 (Jan. 4, 2018); see also
Jones vy. United States, No. 19-4213, 2020 WL 7315912, at *2 (6th Cir. July 23, 2020) (‘[T]here
is no requirement that the analogue be listed on a schedule to fall within the purview of the
CSA[.]”). To conclude otherwise would defeat the purpose of the Analogue Act—“to prohibit
innovative drugs that are not yet listed as controlled substances.” United States v. Way, No.
14-101, 2018 WL 2229272, at *7 (E.D. Cal. May 16, 2018) (noting that the statute sought to
address “the time lag between the production of [] new designer drugs and their subsequent control
under the Controlled Substances Act”). Defendant’s argument on this issue therefore fails.

Defendant appears to overlook or ignore the fact that he was charged with offenses that
involved a controlled substance analogue. As noted above, the Analogue Act defines a controlled
substance analogue as a substance that has a chemical structure and pharmacological effect that is
“substantially similar’ to Schedule I or IH controlled substances. 21 U.S.C. § 802(32)(A). If
“intended for human consumption,” a controlled substance analogue is “treated[] for the purposes
of any Federal law as a controlled substance in [S]chedule I.” Jd. § 813(a).

At trial, the Government presented sufficient evidence to show that (1) cyclopropyl
fentanyl! qualifies as a controlled substance analogue and (2) Defendant intended that the substance
be used for human consumption. With respect to the status of cyclopropyl fentanyl as a controlled
substance analogue, Dr. Willenbring and Dr. Walker each testified that based on their respective
analysis, cyclopropyl fentanyl has a chemical structure and a “depressant effect on the central
nervous system” that is “substantially similar” to that of fentanyl, a Schedule I controlled

substance. (Trial Tr. 372:13-20, 522:7-8.) As for the requirement that the substance be intended
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 9 of 12 PagelD: 2297

for human consumption, the evidence showed that Defendant himself advertised on the dark web
that the blue pills “can be used intravenously — oral — smoked — snorted.” Ud. at 615:10-20). Based
on the foregoing, the Government presented sufficient evidence to establish that cyclopropyl
fentanyl qualifies as a controlled substance analogue and thus, under the Analogue Act, the
substance may be treated as a Schedule I controlled substance. 21 U.S.C. § 813(a).

To the extent that Defendant argues the Government failed to present sufficient evidence
to show that he acted knowingly, that argument also fails. Under McFadden, there are two ways
that the Government can satisfy the knowledge requirement. United States v. Requena, 980 F.3d
30, 43 (2d Cir. 2020) (citing McFadden, 576 U.S. at 194). First, the Government “can present
evidence that the defendant ‘knew that the substance with which he was dealing is some controlled
substance—that is, one actually listed on the federal drug schedules or treated as such by operation
of the Analogue Act—regardless of whether he knew the particular identity of the substance.’” Jd.
(quoting McFadden, 576 U.S. at 194). Second, the Government “can present evidence that the
defendant knew that the substance has a chemical structure and pharmacological effects
substantially similar to[,] or greater than, those of a controlled substance in [S]chedule I or II.” Jd.
(quoting McFadden, 576 U.S. at 193-95). In either case, the Government may offer direct or
circumstantial evidence to prove that a defendant knew that the substance in question was treated
as a scheduled controlled substance. Jd. (quoting McFadden, 576 U.S. at 195 n.3). “Circumstantial
evidence could include, for example, a defendant’s concealment of his activities, evasive behavior
with respect to law enforcement, knowledge that a particular substance produces a ‘high’ similar
to that produced by a controlled substance, and knowledge that a particular substance is subject to
seizure at customs.” Jd. at 44 (quoting McFadden, 576 U.S. at 192 n.1).

Here, the Government presented sufficient evidence from which a reasonable juror could

conclude that, under the first alternative, Defendant knew the blue pills contained a substance that
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 10 of 12 PagelD: 2298

was treated as a scheduled controlled substance. The jury heard the recorded conversation in which
Defendant asserted that, unlike the Tylenol powder he purchased domestically because it is “not
scheduled,” he ordered a certain powder to make the blue pills from China. (Trial Tr. 57: 10-22.)
Defendant further asserted that the powder he ordered from China would be delivered to his
mother’s residence, who apparently “would want to go to jail.” Ud. at 62:10-15.) During the same
recorded conversation, Defendant noted that after learning he was under investigation, he reviewed
over “50 affidavits from people who have been arrested.” (/d. at 61:3-7.) As Defendant put it: “So
[now] I know what not to do. I know what to avoid. I know what mistakes | used to make and I
don’t make [them] anymore. I know I’m very smart.” Ud. at 61:3-24.)

The jury also heard testimony from Mr. Jobin, Defendant’s alleged co-conspirator. Mr.
Jobin testified that he and Defendant made the blue pills at labs set up inside discrete locations,
including a shipping container and warehouse. (See id. at 143:14-144:10, 227:16-228:21.) Mr.
Jobin also testified that Defendant instructed him to use protective equipment when handling the
“diamond” substance used to make the pill because the substance was “very potent” and could
“Kil?? Mr. Jobin. Ud. at 218:10-14.) Mr. Jobin further testified that when Defendant instructed him
to prepare an order of the blue pills, Defendant would use a certain messaging app that would
automatically delete Defendant’s text message after a short amount of time. (See id. at
252:13-253:18.) That testimony was supported by screenshots recovered from Mr. Jobin’s
electronic device. (See id. at 255:1-5.) In addition, Mr. Jobin testified that Defendant instructed
him to place the blue pills inside mylar bags when preparing the package for mailing which,
according to Mr. Miller, “smugglers [do] to confuse and confound x-ray machines.” (See id. at
150:20-151:8, 391:24-293:2.) As for the actual mailing, Mr. Jobin testified that Defendant
instructed him to “make sure [he] was using different post offices.” Ud. at 309:9-13.) The

Government also offered evidence that Defendant sold the blue pills on the dark web where he

10
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 11 of 12 PagelD: 2299

advertised the pills as, for example, “Oxycodone 30 milligram pressed with real pure fentanyl 0.8
milligrams which is equal to 100 milligrams oxy as active substance.” Ud. at 615:10-19.)

Based on the foregoing, the Court finds that a reasonable juror could have found that
Defendant knew the blue pills contained a substance that was treated as a scheduled controlled
substance.

In addition, the Court finds that the Government presented sufficient evidence to satisfy
the knowledge requirement under the second alternative. Mr. Jobin’s testimony regarding the
“recipe” that he was given by Defendant suggests that Defendant knew the blue pills had a
chemical structure that is substantially similar to a scheduled controlled substance. As Mr. Jobin
testified, Defendant provided the ingredients and measurements necessary to make the blue pills.
(id. at 218:1-11, 222:1-7, 248:1-12.) Mr. Vadell’s testimony that the blue pills contained the same
logo imprint found on legitimate oxycodone tablets--A 215—also suggests that Defendant had
knowledge regarding the chemical structure. (/d. at 467:6-14.) As to pharmacological effects, the
posting that Defendant placed on the dark web supports a finding that Defendant knew the blue
pills had pharmacological effects that are substantially similar to a scheduled controlled substance.
In that posting, Defendant represented that the pills were “pressed with real pure fentanyl 0.8
milligrams which is equal to 100 milligrams oxy as active substance” and indicated that the pills
could “be used intravenously — oral — smoked — snorted.” (/d. at 615:10-20.) On these facts, the
Court finds that the Government presented sufficient evidence from which a reasonable juror could
conclude that Defendant knew the blue pills had chemical structures and pharmacological effects
that are substantially similar to a scheduled controlled substance.

In sum, the Court finds that Defendant failed to meet his heavy burden of showing that the
Government presented insufficient evidence to sustain a conviction and, accordingly, denies

Defendant’s Motion for Judgment of Acquittal.
Case 3:19-cr-00374-MAS Document 170 Filed 07/20/21 Page 12 of 12 PagelD: 2300

IV. CONCLUSION
For the foregoing reasons, Defendant’s Motion for Judgment of Acquittal is denied. The

Court will enter an Order consistent with this Memorandum Opinion.

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

12
